PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


DocCode:TRACK1.GRANT
		
Decision Granting Request for 
Prioritized Examination 
(Track I or After RCE)
Application No.:16/521,020
The petition filed October 10, 2019 is GRANTED. The application, as filed on July 24, 2019, did not include submission of the processing fee; however, the application included a deposit authorization that allowed the processing fee to be charged. As such, the processing fee is considered to have been properly and timely paid on July 24, 2019.

THE REQUEST FILED   July 24, 2019                          IS GRANTED.  

The above-identified application has met the requirements for prioritized examination 
  for an original nonprovisional application (Track I).
  for an application undergoing continued examination (RCE).

The above-identified application will undergo prioritized examination.  The application will be accorded special status throughout its entire course of prosecution until one of the following occurs:  

filing a petition for extension of time to extend the time period for filing a reply; 
filing an amendment to amend the application to contain more than four independent claims, more than thirty total claims, or a multiple dependent claim;
filing a request for continued examination;
filing a notice of appeal; 
filing a request for suspension of action;
mailing of a notice of allowance; 
mailing of a final Office action; 
completion of examination as defined in 37 CFR 41.102; or
abandonment of the application.

Telephone inquiries with regard to this decision should be directed to Vanitha Elgart at 571-272-7395.  
        /VANITHA M ELGART/        Petitions Examiner, OPET                                                                                                                                                                                                                                                                                   
                             


U.S. Patent and Trademark Office
PTO-2298 (Rev. 02-2012)